Title: From George Washington to Captain Josiah Stoddard, 17 October 1778
From: Washington, George
To: Stoddard, Josiah


          
            Sir—
            Head Quarters [Fredericksburg] 17th Otbr 1778
          
          I received your letter of the 15th Inst. respecting a reprieve for Elisha Smith a deserter from your company. It is far from my inclination to encrease the number of unfortunate sufferers, or to sign a warrant which does not appear indispensibly necessary for the preservation and safety of the army. Smith has been represented to me as an object worthy of punishment—and as a proper example to prevent the commission of crimes of a like nature. Indeed—I should have been glad of a justifiable foundation of pardon to have obliged you in this instance, I am Sir &c.
          
            G. W——n
          
         